Citation Nr: 1612655	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  07-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1988 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2008 and August 2010, the Board remanded this case for additional development; as explained below, a remand is again required. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that 38 U.S.C.A. § 7105(e)  provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013; this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act).

Here, the Veteran filed his VA Form 9, Substantive Appeal, in December 2006, and, subsequent to the September 2013 supplemental statement of the case (SSOC), the Veteran submitted additional evidence, to include an April 2015 Skin Diseases Disability Benefits Questionnaire (DBQ); additionally, the AOJ obtained a VA examination to assess the Veteran's pseudofolliculitis barbae in February 2016.  The Veteran has not submitted a waiver of initial AOJ review of such evidence.

Accordingly, this new evidence is not subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2015).  Therefore, this additional evidence must be reviewed by the AOJ on remand.

Additionally, the record reflects the Veteran receives VA treatment at the St. Louis, Missouri, VA Medical Center (VAMC). The most recent treatment records from this facility are from September 2010.  Therefore, any updated pertinent records from this facility should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA treatment records from the St. Louis VAMC from September 2010 to the present.  

2.  Readjudicate the issue on appeal (to include consideration of evidence associated with the claims file since the September 2013 SSOC).

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




